Por cuanto, en el caso arriba expresado consta que fué ofrecida una carta como prueba, que representaba estar fir-mada por el demandado y apelado, y fechada agosto 16, 1920.
Poe cuanto, no se permitió que la referida carta se ofre-ciera como prueba y a esta resolución denegatoria fué to-mada la debida objeción y se alega ahora como error.
Poe cuanto, la inclusión de esta carta como prueba pa-rece ser importante para la consideración de este caso;
Poe tanto, se ordena por la presente que el Juez de la Corte de Distrito de Arecibo, Hon. Enrique Lloreda, dis-*957ponga que se prepare una certificación suplementaria en este caso, que incluya la referida carta y se identifique como la carta que fue ofrecida en evidencia, concediéndose a am-bas partes la oportunidad de ser oídas con el fin de proponer adiciones o enmiendas a la indicada certificación.